OPINION — AG — **** NEPOTISM STATUTES **** QUESTION: "MAY THE SHERIFF OF A COUNTY IN OKLAHOMA EMPLOY HIS WIFE FOR ONE DAY TO ASSIST IN CONVEYING A MENTALLY ILL FEMALE TO THE MENTAL HEATH HOSPITAL AT FT. SUPPLY, OKLAHOMA, FOR TREATMENT UNDER THE PROVISIONS OF 43A O.S. 1961 100 [43A-100]?" — AFFIRMATIVE CITE: 21 O.S. 1961 481 [21-481], 21 O.S. 1961 482 [21-482], OPINION NO. DATED APRIL 14, 1931 (W. J. MONROE) FILENAME: m0000979 VERNON C. FIELD DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION JUNE 30, 1967 OPINION — AG — **** NEPOTISM STATUTES **** QUESTION: "MAY THE SHERIFF OF A COUNTY IN OKLAHOMA EMPLOY HIS WIFE FOR ONE DAY TO ASSIST IN CONVEYING A MENTALLY ILL FEMALE TO THE MENTAL HEATH HOSPITAL AT FT. SUPPLY, OKLAHOMA, FOR TREATMENT UNDER THE PROVISIONS OF 43A O.S. 1961 100 [43A-100]?" — AFFIRMATIVE CITE: 21 O.S. 1961 481 [21-481], 21 O.S. 1961 482 [21-482], OPINION NO. DATED APRIL 14, 1931 (W. J. MONROE)